


Exhibit 10.1




SPIN-OFF AGREEMENT

 

This SPIN-OFF AGREEMENT, dated as of this 12th day of December 2018, (this
“Agreement”), is entered into by and among MedCareers Group, Inc., a Nevada
corporation (the “Seller”), and Nurses Lounge Holdings, Inc., a Florida
corporation listed under Schedule 1, attached hereto, (the “Buyer”).

 

RECITALS:

 

WHEREAS, Seller presently owns 100% of the issued and outstanding shares of
Nurses Lounge, Inc., a Texas Corporation (the “Subsidiary”);

 

WHEREAS, the shareholders of the Buyer, collectively, own 322,000 shares of
Seller’s issued and outstanding $0.001 par value Series A Preferred Stock
(“Buyer’s Shares”), 40 million shares of common stock and $533,071.00 in debt
owed by the Seller (the “Buyer’s Debt”);

 

WHEREAS, Buyer desires to purchase the Subsidiary from Seller, and assume all
responsibility for and pay all other debts, obligations and liabilities of
Subsidiary existing prior to the Closing Date, on the terms and subject to the
conditions specified in this Agreement; and

 

WHEREAS, Seller desires to sell and transfer the Subsidiary and the Assumed
Liabilities (as defined below) related to the Subsidiary, on the terms and
subject to the conditions specified in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:

 

1.   SALE OF SHARES AND ASSUMPTION OF AND LIABILITIES.




Subject to the terms and conditions provided below:




 

1.1.

Assignment and Assumption of Liabilities. Prior to the Closing (as defined
below), Seller shall transfer and assign all of the Assumed Liabilities to the
Buyer, jointly and severally.

 

 

 

 

1.2.

Sale and Purchase. Pursuant to the terms and conditions set forth herein, Seller
hereby agrees to sell, assign, and deliver to Buyer at the Closing all right,
title and interest in and to Subsidiary, and Buyer agrees to accept the same
from Seller.

 

 

 

 

1.3.

Assignment of Assets. Prior to the Closing, Seller shall transfer, assign, and
deliver to the Buyer, all right, title and interest in and to the assets and
rights, together with any replacements thereof and additions thereto made
between the date hereof and the Closing, as hereafter described in this Section
1.3 (collectively, the “Assigned Assets”).

 

 

 

 

1.4.

Assignment and Assumption of Liabilities. Prior to the Closing, Seller shall
transfer, assign, and deliver to the Buyer, all the following liabilities (the
“Assumed Liabilities”):




 

1.4.1.

such liabilities, obligations and commitments of the Seller arising or accruing
during the period commencing after the date hereof and Closing Date (as defined
below) under any contracts of the Seller related to the Subsidiary;

 

 

 

 

1.4.2.

any liability or obligations to any current or former employees, agents,
independent contractors or creditors of the Seller related to the Subsidiary or
under any plan or arrangement with respect thereto, including, without
limitation, liabilities and obligations




- 1 -

--------------------------------------------------------------------------------




 

 

(A) under any life, health, accident, disability or any other employee benefit
plan, and (B) under any pension, profit sharing, stock bonus, deferred
compensation, retirement, bonus or other current or former employee compensation
or pension benefit plan or post-retirement benefit plan to which the Seller is a
party or under which the Seller has any obligation, or which is maintained, or
to which contributions have been made, by the Seller or any predecessor, and (C)
for wages, salaries, bonuses, commissions, severance, sick pay, vacation or
holiday pay, overtime or other benefits related to the Subsidiary;

 

 

 

 

1.4.3.

any liabilities for any tax, assessment or other governmental imposition of any
type or description, including, without limitation, any federal income or excess
profits taxes or state or federal income, sales, use, excise, ad valorem or
franchise taxes, together with any interest, assessments and penalties thereon
arising out of or attributable to the maintenance, preservation of the
Subsidiary or the business of the Seller, prior to the Closing Date or the
Seller’s federal income or capital gain taxes or state, or local income or
franchise taxes arising by virtue of the transactions contemplated by this
Agreement or otherwise;

 

 

 

 

1.4.4.

any liability (i) which arises out of or in connection with any breach or
default by the Seller  occurring prior to the Closing under any of the contracts
or leases, (ii) which arises out of or in connection with any violation by the
Seller of any requirement of law prior to the Closing Date, (iii) which relates
to the Subsidiary (including those arising under any contracts) to the extent
relating to periods prior to the Closing Date;

 

 

 

 

1.4.5.

any liability arising out of or in connection with litigation or other legal
proceedings, claims or investigations related to the Subsidiary and Sellers’
operations, regardless of when made or asserted, including, without limitation,
contract, tort, intellectual property, infringement or misappropriation, crime,
fraudulent conveyance, workers’ compensation, product liability or similar claim
for injury to persons or property which arises out of or is based upon any
express or implied warranty, representation or agreement of the Seller or their
employees or agents, or which is imposed by law or otherwise; and 

 

 

 

 

1.4.6.

any liabilities, trade payables or other costs of operating the Seller prior to
the Closing Date (excluding the Retained Liabilities).




 

1.5.

Assignment and Assumption of Liabilities. Prior to the Closing, Seller shall
transfer and assign all of the Assumed Liabilities to the Buyer. The sale of the
Subsidiary shall be accomplished through a sale by Seller of the Subsidiary to
Buyer.




2.   TRANSFER OF SHARES




 

2.1.

Purchase Price. Subject to the terms and conditions set forth in this Agreement,
the Subsidiary shall be sold by the Seller and purchased by the Buyer for the
consideration of the cancelation of 322,000 shares of Series A Preferred Stock,
40 million shares of common stock and the forgiveness of exactly $533,071 of
moneys owed to the Buyer (the “Purchase Price”).




3.   CLOSING.




 

3.1.

Closing. The closing of the transactions contemplated in this Agreement (the
“Closing”) shall take place on December 12, 2018 (the “Closing Date”) or such
date mutually agreed upon by the parties, subject to the satisfaction of all
conditions precedent described in Sections 8 and 9 hereof.




- 2 -

--------------------------------------------------------------------------------




 

3.2.

Procedure at the Closing. At the Closing, the parties agree to take the
following steps in the order listed below (provided, however, that upon their
completion all of these steps shall be deemed to have occurred simultaneously):




 

3.2.1.

At the Closing, Seller shall deliver to Buyer such other documents as may be
required under applicable law or reasonably requested by Buyer to transfer
ownership of the Subsidiary to Buyer as provided for herein; and

 

 

 

 

3.2.2.

At the Closing, Buyer shall deliver to Seller (A) the one or more applicable
stock certificates evidencing the Seller’s Common Stock, duly endorsed in blank
or accompanied by stock powers duly executed with signature guaranteed in blank,
or other instruments of transfer in form and substance reasonably satisfactory
to Buyer, (B) any documentary evidence of the due recordation in the Company’s
share register of Buyer’s full and unrestricted title to the Seller’s Common
Stock, and (C) such other documents as may be required under applicable law or
reasonably requested by Seller to terminate Buyer’s ownership interest in the
Seller Shares. 




4.   BUYER’S REPRESENTATIONS AND WARRANTIES.




Buyer hereby represents and warrants to Seller that:




 

4.1.

Organization and Good Standing. Buyer is a corporation duly incorporated in the
state of Florida, validly existing, and in good standing under the respective
laws of the state of their organization.

 

 

 

 

4.2.

Capacity and Enforceability. Buyer has the legal capacity to execute and deliver
this Agreement and the documents to be executed and delivered by Buyer at the
Closing pursuant to the transactions contemplated hereby. This Agreement and all
such documents relating to the transactions contemplated hereunder constitute
valid and binding agreements of Buyer, enforceable in accordance with their
respective terms.

 

 

 

 

4.3.

Compliance. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby by Buyer will result in the
breach of any term or provision of, or constitute a default under, or violate
any agreement, indenture, instrument, order, law, or regulation to which Buyer
are a party, or by which Buyer are bound.

 

 

 

 

4.4.

Liabilities. Following the Closing, Seller will, except as to the Retained
Liabilities which the parties acknowledge shall be retained by Seller and paid
at Closing, have no other liability for any debts, liabilities or obligations of
the Subsidiary, the or the business or activities of the Seller prior to the
Closing, and there are no outstanding guaranties, performance or payment bonds,
letters of credit or other contingent contractual obligations that have been
undertaken by Seller directly or indirectly in relation to the business of
Seller prior to the Closing, and that may survive the Closing.




5.   SELLER’S REPRESENTATIONS AND WARRANTIES.




Seller hereby represents and warrants to Buyer that:




 

5.1.

Organization and Good Standing. Seller is a corporation duly incorporated in the
state of Nevada, validly existing, and in good standing under the respective
laws of the state of their organization.

 

 

 

 

5.2.

Authority and Enforceability. The execution and delivery of this Agreement and
the documents to be executed and delivered at the Closing pursuant to the
transactions contemplated hereby, and performance in accordance with the terms
hereof and thereof, have been duly authorized by




- 3 -

--------------------------------------------------------------------------------




 

 

Seller and all such documents constitute valid and binding agreements of Seller
enforceable in accordance with their terms.

 

 

 

 

5.3.

Ownership. Seller is the sole record and beneficial owner of the Subsidiary, has
good and marketable title to such shares, free and clear of all Encumbrances
(hereafter defined), other than applicable restrictions under applicable
securities laws, and has full legal right and power to sell, transfer and
deliver the Subsidiary to each of the Buyer in accordance with this Agreement.
“Encumbrances” means any liens, pledges, hypothecations, charges, adverse
claims, options, preferential arrangements or restrictions of any kind,
including, without limitation, any restriction of the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership. Upon the
execution and delivery of this Agreement, Buyer will receive good and marketable
title to their respective portion of the Subsidiary, free and clear of all
Encumbrances, other than restrictions imposed pursuant to any applicable
securities laws and regulations. There are no stockholders’ agreements, voting
trust, proxies, options, rights of first refusal or any other agreements or
understandings with respect to the Subsidiary.

 

 

 

 

5.4.

Further Assistance.  The Seller agrees to execute and deliver such other
documents and to perform such other acts as shall be necessary to effectuate the
purposes of this Agreement.




6.   OBLIGATIONS OF BUYER PENDING CLOSING. 




Buyer covenants and agrees that between the date hereof and the Closing:




 

6.1.

Not Impair Performance. Buyer shall not take any action that would cause the
conditions upon the obligations of the parties hereto to affect the transactions
contemplated hereby not to be fulfilled, including, without limitation, taking
or causing to be taken, any action that would cause the representations and
warranties made by any party herein not to be true, correct and accurate as of
the Closing.

 

 

 

 

6.2.

Assist Performance. Buyer shall exercise its reasonable best efforts to cause to
be fulfilled those conditions precedent to Seller’s obligations to consummate
the transactions contemplated hereby which are dependent upon actions of Buyer
and to make and/or obtain any necessary filings and consents in order to
consummate the transactions contemplated by this Agreement. 




7.   OBLIGATIONS OF SELLER PENDING CLOSING.




Seller covenants and agrees that between the date hereof and the Closing:




 

7.1.

Business as Usual. Seller shall operate its business in accordance with past
practices, and shall use best efforts to preserve its goodwill and the goodwill
of its employees, customers and others having business dealings with it. Without
limiting the generality of the foregoing, from the date of this Agreement until
the Closing Date, Seller shall (a) make all normal and customary repairs to its
equipment, assets and facilities, (b) keep in force all insurance, (c) preserve
in full force and effect all material franchises, licenses, contracts and real
property interests and comply in all material respects with all laws and
regulations, (d) collect all accounts receivable and pay all trade creditors in
the ordinary course of business at intervals historically experienced, and (e)
preserve and maintain its assets in their current operating condition and
repair, ordinary wear and tear excepted. From the date of this Agreement until
the Closing Date, Seller shall not (i) amend, terminate, or surrender any
material franchise, license, contract, or real property interest, or (ii) sell
or dispose of any of its assets except in the ordinary course of business.
Seller shall not take or omit to take any action that results in Buyer incurring
any liability or obligation prior to or in connection with the Closing.




- 4 -

--------------------------------------------------------------------------------




 

7.2.

Not Impair Performance. Seller shall not take any intentional action that would
cause the conditions upon the obligations of the parties hereto to affect the
transactions contemplated hereby not to be fulfilled, including taking or
causing to be taken any action which would cause the representations and
warranties made by any party herein not to be materially true, correct and
accurate as of the Closing, or in any way impairing the ability of Buyer to
satisfy his obligations as provided in Article VI.

 

 

 

 

7.3.

Assist Performance. Seller shall exercise its reasonable best efforts to cause
to be fulfilled those conditions precedent to Buyer’s obligations to consummate
the transactions contemplated hereby which are dependent upon the actions of
Seller and to work with Buyer to make and/or obtain any necessary filings and
consents. Seller shall comply with its obligations under this Agreement.




8.   SELLER’S CONDITIONS PRECEDENT TO CLOSING.




The obligations of Seller to close the transactions contemplated by this
Agreement are subject to the satisfaction at or prior to the Closing of each of
the following conditions precedent:




 

8.1.

Representations and Warranties; Performance. All representations and warranties
of Buyer contained in this Agreement shall have been true and correct, in all
material respects, when made and shall be true and correct, in all material
respects, at and as of the Closing, with the same effect as though such
representations and warranties were made at and as of the Closing. Buyer shall
have performed and complied with all covenants and agreements and satisfied all
conditions, in all material respects, required by this Agreement to be performed
or complied with or satisfied by Buyer at or prior to the Closing.

 

 

 

 

8.2.

Additional Documents. Buyer shall deliver or cause to be delivered such
additional documents as may be necessary in connection with the consummation of
the transactions contemplated by this Agreement and the performance of their
obligations hereunder.

 

 

 

 

8.3.

No Adverse Action. There shall not be in effect any temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition (including, any
statute, rule, regulation, injunction, order or decree proposed, enacted,
enforced, promulgated, issued or deemed applicable to, or any consent or
approval withheld with respect to the sale of the Subsidiary preventing the
consummation of the sale, however, that the parties invoking this condition
shall use all commercially reasonable efforts to have any such order or
injunction vacated;




9.   BUYER’S CONDITIONS PRECEDENT TO CLOSING.




The obligation of Buyer to close the transactions contemplated by this Agreement
is subject to the satisfaction at or prior to the Closing of each of the
following conditions precedent (any and all of which may be waived by Buyer in
writing):




 

9.1.

Representations and Warranties; Performance. All representations and warranties
of Seller contained in this Agreement shall have been true and correct, in all
material respects, when made and shall be true and correct, in all material
respects, at and as of the Closing with the same effect as though such
representations and warranties were made at and as of the Closing. Seller shall
have performed and complied with all covenants and agreements and satisfied all
conditions, in all material respects, required by this Agreement to be performed
or complied with or satisfied by them at or prior to the Closing.




- 5 -

--------------------------------------------------------------------------------




 

9.2.

Additional Documents. The Seller shall deliver or cause to be delivered such
additional documents as may be necessary in connection with the consummation of
the transactions contemplated by this Agreement and the performance of its
obligations hereunder.




10. OTHER AGREEMENTS.




 

10.1.

Expenses. Each party hereto shall bear its expenses separately incurred in
connection with this Agreement and with the performance of its obligations
hereunder.

 

 

 

 

10.2.

Confidentiality. Buyer shall not make any public announcements concerning this
transaction without the prior written agreement of Seller, other than as may be
required by applicable law or judicial process. If for any reason the
transactions contemplated hereby are not consummated, then Buyer shall return
any information received by Buyer from Seller, and Buyer shall cause all
confidential information obtained by Buyer concerning Seller and its business to
be treated as such.

 

 

 

 

10.3.

Brokers’ Fees. In connection with the transaction specifically contemplated by
this Agreement, no party to this Agreement has employed the services of a broker
and each agrees to indemnify the other against all claims of any third parties
for fees and commissions of any brokers claiming a fee or commission related to
the transactions contemplated hereby.

 

 

 

 

10.4.

Access to Information Post-Closing, Cooperation.




 

10.4.1.

Following the Closing, Buyer shall afford to Seller and its authorized
accountants, counsel and other designated representatives, reasonable access
(and including using reasonable efforts to give access to persons or firms
possessing information) and duplicating rights during normal business hours to
allow records, books, contracts, instruments, computer data and other data and
information (collectively, “Information”) within the possession or control of
Buyer relating to the Subsidiary insofar as such access is reasonably required
by Seller. Information may be requested under this Section 10.4.1 for, without
limitation, audit, accounting, claims, litigation, and tax purposes, as well as
for purposes of fulfilling disclosure and reporting obligations and performing
this Agreement and the transactions contemplated hereby. No files, books or
records regarding the Subsidiary existing at the Closing Date shall be destroyed
by Buyer after Closing but prior to the expiration of any period during which
such files, books or records are required to be maintained and preserved by
applicable law without giving Seller at least 30 days’ prior written notice,
during which time Seller shall have the right to examine and to remove any such
files, books, and records prior to their destruction. 

 

 

 

 

10.4.2.

Following the Closing, Seller shall afford to Buyer and its authorized
accountants, counsel, and other designated representatives reasonable access
(including using reasonable efforts to give access to persons or firms
possessing information) and duplicating rights during normal business hours to
Information within Seller’s possession or control relating to the Subsidiary
insofar as such access is reasonably required by Buyer. Information may be
requested under this Section 10.4.2 for, without limitation, audit, accounting,
claims, litigation, and tax purposes as well as for purposes of fulfilling
disclosure and reporting obligations and for performing this Agreement and the
transactions contemplated hereby. No files, books or records of the Subsidiary
existing at the Closing Date shall be destroyed by Seller after Closing but
prior to the expiration of any period during which such files, books or records
are required to be maintained and preserved by applicable law without giving
Buyer at least 30 days’ prior written notice, during which time Buyer shall have
the right to examine and to remove any such files, books, and records prior to
their destruction.




- 6 -

--------------------------------------------------------------------------------




 

10.4.3.

At all times following the Closing, Seller and Buyer shall use their reasonable
efforts to make available to the other upon written request, the current and
former officers, directors, employees, and agents of Seller for any of the
purposes set forth in Section 10.4.1 or 10.4.2 above or as witnesses to the
extent that such persons may reasonably be required in connection with any
legal, administrative, or other proceedings in which Seller or Buyer may from
time to be involved.

 

 

 

 

10.4.4.

The party to whom any Information or witnesses are provided under this Section
10.4 shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.

 

 

 

 

10.4.5.

Seller, Buyer and their respective employees and agents shall each hold in
strict confidence all Information concerning the other party in their possession
or furnished by the other or the other’s representative pursuant to this
Agreement with the same degree of care as such party utilizes as to such party’s
own confidential information (except to the extent that such Information is (i)
in the public domain through no fault of such party or (ii) later lawfully
acquired from any other source by such party), and each party shall not release
or disclose such Information to any other person, except such party’s auditors,
attorneys, financial advisors, bankers, other consultants and advisors or
persons to whom such party has a valid obligation to disclose such Information,
unless compelled to disclose such Information by judicial or administrative
process or, as advised by its counsel, by other requirements of law.




 

10.5.

Seller and Buyer shall each use their best efforts to forward promptly to the
other party all notices, claims, correspondence, and other materials which are
received and determined to pertain to the other party.




11. TERMINATION.




 

11.1.

Termination. This Agreement may be terminated and the transactions contemplated
hereby may be abandoned, but not later than the Closing Date:




 

11.1.1.

by mutual written agreement of the Buyer and the Seller;

 

 

 

 

11.1.2.

by the Buyer, in its sole discretion, if any of the representations or
warranties of the Seller contained herein are not in all material respects true,
accurate and complete or if the Seller materially breaches or fails to
substantially comply with any covenant or agreement contained herein and the
Seller fails to cure such breach within 10 days of prior written notice;

 

 

 

 

11.1.3.

by the Seller, in its sole discretion, if any of the representations or
warranties of the Buyer contained herein are not in all material respects true,
accurate and complete or if the Buyer materially breaches or fails to
substantially comply with any covenant or agreement contained herein and the
Buyer fails to cure within 10 days of prior written notice; or

 

 

 

 

11.1.4.

by either party upon written notice to the other in the event that the Closing
has not occurred by December 31, 2018, for any reason other than the failure of
the party seeking to terminate this Agreement to perform its obligations
hereunder or a breach of a representation or warranty by such party herein.




- 7 -

--------------------------------------------------------------------------------




 

11.2.

Effect of Termination. To effectuate the termination of this Agreement pursuant
to Section 11.1, written notice thereof shall promptly be delivered to the other
party hereto and this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned without further action by the other party
hereto. Notwithstanding such termination, each party shall have the right to
seek damages with respect to such termination, and shall not be precluded by the
exercise of such termination right from pursuing, subject to the terms of this
Agreement and applicable law, any cause of action or other claim it may then or
at any time thereafter have against the other party in respect of any material
breach or default by the other party hereunder.




12. INDEMNIFICATION.




 

12.1.

Indemnification by Buyer. Buyer covenants and agrees to indemnify, defend,
protect and hold harmless Seller, and its respective officers, directors,
employees, stockholders, agents, representatives and Affiliates (each a “Seller
Indemnified Party”, and, collectively, the “Seller Indemnified Parties”) at all
times from and after the date of this Agreement, from and against all losses,
liabilities, damages, claims, actions, suits, proceedings, demands, assessments,
adjustments, costs and expenses (including specifically, but without limitation,
reasonable attorneys’ fees and expenses of investigation), whether or not
involving a third party claim and regardless of any negligence of any Seller
Indemnified Party (any, a “Loss” and as to two or more, collectively, “Losses”),
incurred by any Seller Indemnified Party as a result of or arising from (i) any
breach of the representations and warranties of such Buyer set forth herein or
in certificates delivered in connection herewith, (ii) any breach or
nonfulfillment of any covenant or agreement (including any other agreement of
Buyer to indemnify set forth in this Agreement) on the part of such Buyer under
this Agreement, (iii) any Assigned Asset, (iv) the conduct and operations,
whether before or after Closing, of the business of Seller pertaining to
Subsidiary and Assumed Liabilities, (v) claims asserted (including claims for
payment of taxes), whether before or after Closing, pertaining to the Subsidiary
and Assumed Liabilities or to the Seller’s business prior to the Closing, or
(vi) any federal or state income tax payable by Seller attributable to the
transactions contemplated by this Agreement or to the business of Seller prior
to the Closing. For the purposes of this Agreement, an “Affiliate” is a person
or entity that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, another specified
person or entity. Notwithstanding anything to the contrary provided for herein,
Buyer’s total obligation under this Section 12 shall be limited to their
respective ownership interests in the Subsidiary.

 

 

 

 

12.2.

Third Party Claims.




 

12.2.1.

Defense. If any claim or liability (a “Third-Party Claim”) should be assessed
against any of the Seller Indemnified Parties (the “Indemnitees”) by a third
party after the Closing for which Buyer has an indemnification obligation under
the terms of Section 12.1, then the Indemnitee shall notify Buyer (the
“Indemnitor”) within 10 days after the Third-Party Claim is asserted by a third
party (said notification being referred to as a “Claim Notice”) and give the
Indemnitor a reasonable opportunity to take part in any examination of the books
and records of the Indemnitee relating to such Third-Party Claim and to assume
the defense of such Third-Party Claim and, in connection therewith, to conduct
any proceedings or negotiations relating thereto and necessary or appropriate to
defend the Indemnitee and/or settle the Third-Party Claim. The expenses
(including reasonable attorneys’ fees) of all negotiations, proceedings,
contests, lawsuits, or settlements with respect to any Third-Party Claim shall
be borne by the Indemnitor. If the indemnitor agrees to assume the defense of
any Third-Party Claim in writing within 5 days after the Claim Notice of such
Third-Party Claim has been delivered, through counsel reasonably satisfactory to
Indemnitee, then the Indemnitor shall be entitled to control the conduct of such
defense, and any decision to settle such Third-Party Claim, and shall be
responsible for any expenses of




- 8 -

--------------------------------------------------------------------------------




 

 

the Indemnitee in connection with the defense of such Third-Party Claim so long
as the Indemnitor continues such defense until the final resolution of such
Third-Party Claim. The Indemnitor shall be responsible for paying all
settlements made or judgments entered with respect to any Third-Party Claim the
defense of which has been assumed by the Indemnitor. Except as provided in
subsection (b) below, both the Indemnitor and the Indemnitee must approve any
settlement of a Third-Party Claim. A failure by the Indemnitee to timely give
the Claim Notice shall not excuse Indemnitor from any indemnification liability
except only to the extent that the Indemnitor is materially and adversely
prejudiced by such failure. 

 

 

 

 

12.2.2.

Failure to Defend. If the Indemnitor shall not agree to assume the defense of
any Third-Party Claim in writing within 5 days after the Claim Notice of such
Third Party Claim has been delivered, or shall fail to continue such defense
until the final resolution of such Third-Party Claim, then the Indemnitee may
defend against such Third Party Claim in such manner as it may deem appropriate
and the Indemnitee may settle such Third-Party Claim, in its sole discretion, on
such terms as it may deem appropriate; provided, always, that in such event, the
Indemnitor shall (i) promptly reimburse the Indemnitee for the amount of all
settlement payments and expenses, legal and otherwise, incurred by the
Indemnitee in connection with the defense or settlement of such Third-Party
Claim, or (ii) shall pay, in advance of any settlement or proceedings and in
installments as reasonably agreed to by the parties, such sums and expenses
reasonably expected to be incurred in connection with the defense of the
Third-Party Claim and any settlement thereof. If no settlement of such
Third-Party Claim is made, then the Indemnitor shall satisfy any judgment
rendered with respect to such Third-Party Claim before the Indemnitee is
required to do so, and pay all expenses, legal or otherwise, incurred by the
Indemnitee in the defense against such Third-Party Claim.




 

12.3.

Non-Third-Party Claims. Upon discovery of any claim for which Buyer has an
indemnification obligation under the terms of Section 12.1 which does not
involve a claim by a third party against the Indemnitee, the Indemnitee shall
give prompt notice to Buyer of such claim and, in any case, shall give Buyer
such notice within 30 days of such discovery. A failure by Indemnitee to timely
give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer are materially and
adversely prejudiced by such failure.

 

 

 

 

12.4.

Survival. Except as otherwise provided in this Section 12.4, all representations
and warranties made by Buyer and Seller in connection with this Agreement shall
survive the Closing. Anything in this Agreement to the contrary notwithstanding,
the liability of all Indemnitors under this Article 12 shall terminate on the
first (1st) anniversary of the Closing Date, except with respect to (a)
liability for any item as to which, prior to the first (1 st) anniversary of the
Closing Date, any Indemnitee shall have asserted a Claim in writing, which Claim
shall identify its basis with reasonable specificity, in which case the
liability for such Claim shall continue until it shall have been finally
settled, decided or adjudicated, (b) liability of any party for Losses for which
such party has an indemnification obligation, incurred as a result of such
party’s material breach of any covenant or agreement to be performed by such
party after the Closing, (c) liability of Buyer for Losses incurred by a Seller
Indemnified Party due to material breaches of its representations and warranties
in Section of this Agreement, and (d) liability of Buyer for Losses arising out
of Third-Party Claims for which Buyer has an indemnification obligation, which
liability shall survive until the statute of limitation applicable to any third
party’s right to assert a Third-Party Claim bars assertion of such claim.




- 9 -

--------------------------------------------------------------------------------




13. MISCELLANEOUS.




 

13.1.

Notices. All notices and communications required or permitted hereunder shall be
in writing and deemed given when received by means of the United States mail,
addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or personal delivery, or overnight
courier, as follows:




If to Seller, addressed to:




_______________________

_______________________

_______________________

_______________________




If to Buyer, addressed to:




_______________________

_______________________

_______________________

_______________________




or to such other address as any party hereto shall specify pursuant to
this Section 13.1 from time to time.




 

13.2.

Exercise of Rights and Remedies. Except as otherwise provided herein, no delay
of or omission in the exercise of any right, power or remedy accruing to any
party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.

 

 

 

 

13.3.

Time. Time is of the essence with respect to this Agreement.

 

 

 

 

13.4.

Reformation and Severability. In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal, and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.

 

 

 

 

13.5.

Further Acts and Assurances. From and after the Closing, Seller and Buyer agree
that each will act in a manner supporting compliance, including compliance by
its Affiliates, with all of its obligations under this Agreement and, from time
to time, shall, at the request of another party hereto, and without further
consideration, cause the execution and delivery of such other instruments of
conveyance, transfer, assignment or assumption and take such other action or
execute such other documents as such party may reasonably request in order more
effectively to convey, transfer to and vest in Buyer, possession of, the
Subsidiary and Assumed Liabilities, and to convey, transfer to and vest in
Seller or otherwise terminate, all right, title and interest of Buyer in the
Seller’s Shares, and, in the case of any contracts and rights regarding the
Subsidiary that cannot be effectively transferred without the consent or
approval of another person that is unobtainable, to use its best reasonable
efforts to ensure that Buyer receives the benefits thereof to the maximum extent
permissible in accordance with applicable law or other applicable restrictions,
and shall perform such other acts which may be reasonably necessary to
effectuate the purposes of this Agreement.




- 10 -

--------------------------------------------------------------------------------




 

13.6.

Entire Agreement; Amendments. This Agreement contains the entire understanding
of the parties relating to the subject matter contained herein. This Agreement
cannot be amended, except by a writing signed by each party, and cannot be
terminated orally or by course of conduct. No provision hereof can be waived,
except by a writing signed by the party against whom such waiver is to be
enforced, and any such waiver shall apply only in the particular instance in
which such waiver shall have been given. 

 

 

 

 

13.7.

Assignment. No party may assign his, her or its rights or obligations hereunder,
in whole or in part, without the prior written consent of the other parties,
provided that Buyer may assign his rights to receive the Subsidiary to an entity
controlled by Buyer.

 

 

 

 

13.8.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without giving effect to principles of
conflicts or choice of laws thereof.

 

 

 

 

13.9.

Counterparts. This Agreement may be executed in one or more counterparts, with
the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.

 

 

 

 

13.10.

Section Headings and Gender. The section headings used herein are inserted for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter and the singular shall include the plural, and vice versa, whenever, and
as often as may be appropriate.

 

 

 

 

13.11.

Submission to Jurisdiction; Process Agent; No Jury Trial.




 

13.11.1.

Each party to the Agreement hereby submits to the jurisdiction of any state or
federal court sitting in Miami Dade County, Florida, in any action arising out
of or relating to this Agreement, and agrees that all claims in respect of the
action may be heard and determined in any such court. Each party to the
Agreement also agrees not to bring any action arising out of or relating to this
Agreement in any other court. Each party to the Agreement agrees that a final
judgment in any action so brought will be conclusive and may be enforced by
action on the judgment or in any other manner provided at law or in equity. Each
party to the Agreement waives any defense of inconvenient forum to the
maintenance of any action so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto.




 

13.12.

EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO JURY TRIAL OF
ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER AGREEMENTS
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY DEALINGS AMONG THEM
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this waiver is
intended to be all encompassing of any and all actions that may be filed in any
court and that relate to the subject matter of the transactions, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party to the Agreement hereby acknowledges that this
waiver is a material inducement to enter into a business relationship and that
they will




- 11 -

--------------------------------------------------------------------------------




 

 

continue to rely on the waiver in their related future dealings. Each party to
the Agreement further represents and warrants that it has reviewed this waiver
with its legal counsel, and that each knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel. NOTWITHSTANDING ANYTHING
TO THE CONTRARY HEREIN, THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED ORALLY OR IN WRITING, AND THE WAIVER WILL APPLY TO ANY AMENDMENTS,
RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING HERETO. In the event of commencement of any
action, this Agreement may be filed as a written consent to trial by a court.

 

 

 

 

13.13.

Construction. The patties hereto have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local or foreign law will be
deemed also to refer to law as amended and all rules and regulations promulgated
thereunder, unless the context requires otherwise. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
patty is in breach of the first representation, warranty, or covenant.

 

 

 

 

13.14.

Independent Nature of Buyer’s Obligations and Rights.  The obligations of each
Buyer under this Agreement are several and not joint with the obligations of any
other Buyer, and no Buyer shall be responsible in any way for the performance or
non-performance of the obligations of any other Buyer under this Agreement.
 Nothing contained herein, and no action taken by any Buyer pursuant hereto or
thereto, shall be deemed to constitute the Buyer as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Buyer are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
 Each Buyer shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Buyer to be joined as an additional party
in any proceeding for such purpose.  







THIS SPACE LEFT INTENTIONALLY BLANK SIGNATURE PAGE TO FOLLOW







- 12 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




SELLER




By:  /S/ Timothy Armes

 

12-12-2018

 

 

 

By: MedCareers Group, Inc.

 

Date

Print Name: Timothy Armes

 

 

Title:  President

 

 




BUYER




By: /s/ Charles Smith

 

12-12-2018

 

 

 

By: Nurses Lounge Holdings, Inc.

 

Date

Print Name: Charles Smith

 

 

Title: President

 

 




- 13 -

--------------------------------------------------------------------------------